UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14F-1 CALDERA PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 000-54748 20-0982060 (State or other Commission (IRS Employer jurisdiction of incorporation) file number Identification No.) oad, Suite D Los Alamos, NM 87544 Registrant’s telephone number, including area code: (505) 661-2420 INFORMATION STATEMENT FILED PURSUANT TO SECTION 14f OF THE SECURITIES EXCHANGE ACT OF 1f-1 THEREUNDER NOTICE OF CHANGE IN THE MAJORITY OF THE BOARD OF DIRECTORS ***** NO VOTE OR OTHER ACTION OF THE COMPANY'S STOCKHOLDERS IS REQUIRED IN CONNECTION WITH THIS INFORMATION STATEMENT. NO PROXIES ARE BEING SOLICITED AND YOU ARE REQUESTED NOT TO SEND THE COMPANY A PROXY. ***** 1 CALDERA PHARMACEUTICALS, INC. INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1f-1 THEREUNDER As used in this Information Statement, the terms “we”, “us” and “our” refer to Caldera Pharmaceuticals, Inc., a Delaware corporation. This Information Statement is being mailed on or about May 21, 2013, by our company to the holders of record of our shares of common stock, par value, $0.001 per share (the “Common Stock”), as of the close of business on May 15, 2013. This Information Statement is provided to you for information purposes only. We are not soliciting proxies in connection with the matters described in this Information Statement. You are urged to read this document carefully. You are not, however, required to take any action. In April and May of this year, we sold an aggregate of 1,104,000 units at a per unit price of $2.50, each unit consisting of one share of Series B Preferred Stock (the “Series B Shares”) and a seven-year warrant to acquire one share of our Common Stock at an exercise price of $2.50 per share, to 61 accredited investors for aggregate cash proceeds of $2,760,000 pursuant to separate purchase agreements entered into with each investor (the“Purchase Agreements”).In addition, 150,000 units were issued to bridge note holders in exchange for $375,000 in previously issued convertible promissory notes issued between December 18, 2012 and April 2, 2013 to investors associated with Taglich Brothers, Inc. (“Taglich”). The sale was part of a private placement offering (the “Offering”) in which we offered for sale on a “best efforts–all or none” basis up to 550,000 units (gross proceeds of $1,375,000, including the principal amount of bridge notes exchanged for Units), and on a “best efforts” basis the remaining 1,450,000 units for a maximum of 2,000,000 units (gross $5,000,000). We retained Taglich as the exclusive placement agent for the Offering and entered into a placement agent agreement (the “Placement Agent Agreement”) with them pursuant to which we agreed to pay Taglich a 9% commission from the gross proceeds of the Offering ($282,150) and reimbursed approximately $35,000 in respect of out–of-pocket expenses, FINRA filing fees and legal fees incurred by Taglich in connection with the Offering. Taglich also received warrants to purchase 125,400 shares of Common Stock, representing 10% of the shares of Common Stock into which the Series B Shares sold in the Offering are convertible (the “Placement Agent Warrants”), exercisable at $2.75 per share of Common Stock for a period of seven years.The Placement Agent Warrants contain cashless exercise provisions and customary anti-dilution protection and registration rights. Taglich will also be entitled to receive cash compensation and warrants upon the sale of additional units in the private placement. In addition, as an advisory fee, Taglich or its designees are to receive warrants to purchase 160,000 shares of Common Stock at an exercise price of $2.75 and warrants to purchase 40,000 shares of Common Stock at an exercise price of $.01.For a period of one year, Taglich also has the right to appoint two members of the board of directors of the Company. Our current board of directors consists of Benjamin Warner, Edward Roffman and Jeremiel Zimmerman. The Placement Agent Agreement contemplates that upon the closing of the private placement, the size of our board of directors will be increased to five members, and Taglich will appoint two new members to the board of directors, who initially shall be Michael Taglich and Vincent Palmieri. Jeremiel Zimmerman has indicated that he will resign from the board of directors effective upon the appointment of his replacement, Mr. Clive Kabatznik.The appointment of Messrs. Kabatznik, Taglich and Palmieri and the resignation of the Jeremiel Zimmerman will constitute a change in the majority of our directors. The resignations and appointments of such directors, however, will not take effect until at least ten days after this Information Statement is filed with the Securities and Exchange Commission and mailed to our shareholders of record in compliance with Section 14(f) of the Securities Exchange Act of 1934, and Rule 14(f)-1 thereunder. We have decided to prepare and file this Information Statement in order to initiate the 10-day requirement under Rule 14(f)-1 of the Securities Exchange Act of 1934. Change of Control of the Board Mr. Zimmerman resigned as a director and the size of the Board has been increased to five members.The following persons were appointed to fill the vacancies caused by such resignation and increase, such resignation and appointments to be effective ten days after the date that this Information Statement is filed with the Securities and Exchange Commission and mailed to our shareholders of record in compliance with Section 14(f) of the Securities Exchange Act of 1934, and Rule 14(f)-1 thereunder: Name Age Position Clive Kabatznik 56 Director Michael Taglich 48 Director Vincent Palmieri 42 Director Voting Securities Our board of directors fixed the close of business on May 15, 2013 as the record date for determining the holders of our Common Stock who are entitled to receive this Information Statement. Our authorized capital stock consists of 50,000,000 shares of Common Stock and 10,000,000 shares of preferred stock at a par value of $0.001 per share (the “Preferred Stock”). As of May 15, 2013, there were 4,956,270shares of common stock issued and 4,302,270 shares of Common Stock outstanding and 8,772 shares of Series A Preferred Stock issued and outstanding and 2,097,795 shares of Series B Preferred Stock issued and outstanding.Each share of Common Stock entitles the holder thereof to one vote on each matter that may come before a meeting of our shareholders.Each share of Series A Preferred Stock entitles the holder to cast one vote for each share into which such Series A Preferred Stock could be converted and each share of Series B Preferred Stock entitles the holder to cast two votes for each share into which such Series B Preferred Stock could be converted. 2 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND CURRENT MANAGEMENT The following table sets forth information, as of May 15, 2013, or as otherwise set forth below, with respect to the beneficial ownership of our common stock, Series A Preferred Stock and Series B Preferred Stock: (i) all persons know to us to be the beneficial owners of more than 5% of the outstanding shares of our common stock, Series A Preferred Stock and Series B Preferred Stock; (ii) each of our current directors and our executive officer named in the Summary Compensation Table; and (iii) all of our current directors and our executive officer as a group. The address of each beneficial owner is c/o oad, Suite D, Los Alamos, New Mexico 87544. Name of Beneficial Owner Voting power of securities beneficially owned Percentage of voting power of securities beneficially Owned (1) Amountand Nature of Beneficial Ownership of Series A Preferred Stock Percentage of Series A Preferred Stock Beneficially Owned (2) Amountand Nature of Series B Preferred Stock Beneficially Owned Percentage of Series B Preferred Stock Beneficially Owned (2) Directors Dr. Benjamin Warner (3 ) 75.2 % - - % 3.0 % Edward Roffman (4 ) 1.0 % - - % - - % Jeremiel Zimmerman 2.4 % - - % - - % Directors as a Group (3 Persons) 3,533,380 % - - % 63,200 3.0 % Other Holders of 5% or more of a class of stock Joseph W and Patricia G Family Trust 336,036
